COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


ABF FREIGHT SYSTEM, INC.
                                               MEMORANDUM OPINION *
v.   Record No. 0788-97-3                          PER CURIAM
                                                 AUGUST 5, 1997
KEITH E. JOHNSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Roger L. Williams; Vasiliki Moudilos;
           Williams & Lynch, on brief), for appellant.
           (Richard M. Thomas; Rider, Thomas,
           Cleaveland, Ferris & Eakin, on brief), for
           appellee.



     ABF Freight System, Inc. (employer) contends that the

Workers' Compensation Commission erred in finding that Keith E.

Johnson was justified in refusing to undergo surgery recommended

by Dr. Louis Pikula, Jr., the treating neurosurgeon.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that on May 9, 1995,

while working for employer as a truck driver, Johnson sustained a

compensable back injury.    Several months after the accident, Dr.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
James Vascik performed surgery on the L4-5 level of Johnson's

spine.   The surgery proved unsuccessful.   Johnson testified that

his pain increased and that his low back pain and left foot

numbness returned ten days after the operation.    He also

experienced numbness in both legs and in his outer right foot,

which was not present before the surgery.    Within weeks, Johnson

developed right leg weakness and pain down the posterior lateral

aspect of his right leg.
     On January 3, 1996, Johnson began treating with Dr. Pikula,

who offered him several treatment options.    On March 6, 1996,

Johnson underwent a CT scan and myelogram, which revealed a

scarred L4-5 and a disc herniation at L5-S1.    Dr. Pikula told

Johnson that his condition would probably improve with surgery,

but he could not guarantee the results.     Dr. Pikula opined that

Johnson had a seventy to eighty percent chance of improvement.

On October 7, 1996, Dr. Pikula reported that after weighing the

treatment options, including surgery, Johnson elected to continue

with conservative treatment.   At that time, Dr. Pikula reported

that he saw no need for surgery because of the improvement in

Johnson's condition with conservative treatment.    Dr. Pikula

opined that because of the unsatisfactory results obtained in

Johnson's first surgery, Johnson's reluctance to have the second

surgery was reasonable.

     Based upon this record, the commission found that Johnson's

refusal of the second surgery was justified.




                                 2
     "Justification is a factual determination made upon an

objective view of all circumstances as they reasonably appeared

to the claimant."   Id. at 213, 390 S.E.2d at 789.   The facts

support the commission's finding that Johnson was justified in

refusing to undergo back surgery "because of the unsuccessful

outcome of [his] first surgery, and because the second surgery

was presented as an option that carried with it certain risks."

Credible evidence supports the commission's finding, which is

binding and conclusive upon us.       See id.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                                  3